Citation Nr: 1646351	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  04-16 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $8,427.70 was properly created. 


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from July 1974 to July 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found an overpayment of education benefits in the amount of $8,427.70 had been created.  

This case was first before the Board in September 2006 when it was remanded to schedule the Veteran for a Travel Board hearing.  The Veteran's representative later withdrew the hearing request and the case returned to the Board where it was denied in a February 2011 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a September 2012 memorandum decision, the Court vacated and remanded the February 2011 Board decision.  The appeal was returned to the Board and it was remanded in August 2013.  The Board denied the claim a second time in October 2014 and the Veteran again appealed to the Court.  In a July 2016 memorandum decision, the Court reversed the Board's October 2014 decision.  


FINDINGS OF FACT

1.  In a July 2016 memorandum decision, the Court reversed the Board's October 2014 decision and found the record did not contain sufficient evidence to support a conclusion that the Veteran did not maintain satisfactory attendance at Ramon Magsaysay Technological University (RMTU). 

2.  An overpayment of VA educational assistance benefits in the amount of $8,427.70 was not properly created. 





CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $8,427.70  is invalid. 38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 20.7020 , 21.7070, 21.7144, 21.7153 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2014 decision, the Board found that an overpayment of VA educational assistance benefits in the amount of $8,427.70 was properly created.  
The Court reversed the Board's October 2014 decision in July 2016 and found that "the record does not contain evidence sufficient to support the Board's conclusion that the appellant violated § 21.7153(c)."  The Court concluded that the record would never contain the necessary evidence to support the Board's findings and the October 2014 decision was overturned.  This decision effectuates the Court's order.  Accordingly, the debt created by overpayment of educational assistance benefits in the amount of $8,427.70  is invalid. 


ORDER

An overpayment of VA educational assistance benefits in the amount of $8,427.70 was not properly created.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


